DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ingle (US 2012/0129418 A1).

Regarding claims 1 and 10, Ingle teaches, in one aspect of the invention, a fabric that is comprised of two or more fibers, one of which is silver coated, and the other which is not silver coated ([0008]-[0009]).  Ingle teaches that natural (cotton, wool, and the like) or synthetic fibers (polyester, polyolefin, spandex and the like) may constitute one part of the target substrate, either by itself or in any combinations or mixtures ([0016]).  Ingle teaches that the term silver particle is intended to encompass any compound which comprises of silver in its elemental or ionic state (thus Ag0 or Ag+ may be present) ([0019]).  Ingle teaches that the inventive fabrics may also be utilized in any suitable application, including, without limitation, apparel, upholstery, bedding, wiping cloths, towels, gloves, rugs, floor mats, drapery, napery, bar runners, textile bags, awnings, vehicle covers, boat covers, tents, and any similar applications ([0021], [0027] and [0082]; also [0031]).

Regarding claims 3 and 12, Ingle teaches, in an embodiment, a foam pad that comprises a three layer laminate having a polyester/silver coated nylon non-woven fabric layer (0031]).  Ingle teaches that the silver coating could be, by weight, as low as 5% of the nylon fibers and up to 30% of the nylon fibers or alternatively, as low as 2% and as high as 30% by weight  (0031]).  Ingle also teaches that, in one embodiment, the foam pad is part of protective gear for work related purposes, such as any profession that uses protective gear including but not limited to construction workers, carpenters, masons, tile layers, factory workers, welders, policemen, firemen, smelt workers, utility workers, and other professions that use protective gear ([0031], middle of right column).  Ingle also teaches that, in a variation, the foam pad is part of a shin pad, a helmet, a shoulder pad, a knee pad, a glove, a chest pad, a sock, a shoe, a hip pad, an elbow pad, or an ankle pad (see same section).

Regarding claim 5, Ingle teaches, (e.g. in a foam pad embodiment) wherein a first layer is a polyester/silver coated nylon non-woven fabric layer ([0031] and [0093]).

Regarding claims 6 and 15, Ingle teaches that the inventive fabrics may also be utilized in any suitable application, including, without limitation, apparel, upholstery, bedding, wiping cloths, towels, gloves, rugs, floor mats, drapery, napery, bar runners, textile bags, awnings, vehicle covers, boat covers, tents, and any similar applications ([0021], [0027] and [0082]).  Similarly as applied above to claim 3, Ingle also teaches a foam pad that is part of a shin pad, a helmet, a shoulder pad, a knee pad, a glove, a chest pad, a sock, a shoe, a hip pad, an elbow pad, or an ankle pad ([0031], middle of right column).

Regarding claims 7 and 14, Ingles teaches that the invention allows the non-silver coated fibers in the substrate to be dyed or colored to provide other aesthetic features for the end user with any type of colorant, such as, for example, poly(oxyalkylenated) colorants, as well as pigments, dyes, tints, and the like ([0017].  Ingle teaches that other additives may also be present on and/or within the target fabric or yarn, including antistatic agents, brightening compounds, nucleating agents, antioxidants, UV stabilizers, fillers, permanent press finishes, softeners, lubricants, curing accelerators, and the like ([0017]).

Regarding claim 8, with regard to the claimed bacteria reduction property, the examiner notes that applicant has provided at paragraphs [0026]-[0027] and [0031] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Ingle discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Ingle would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the garment taught by Ingle to have the claimed properties.  

Regarding claim 9, Ingle remains similarly as applied above to claim 1.  Ingle further teaches that the fabrics may be of any standard construction, including knit, woven, or non-woven forms ([0021] and [0031]).  Ingle also teaches that when the textile or fabric that has been electrolessly silver plated and cut and sewn into garments with the silver side of the fabric against the skin, wearers identify a positive effect on the wearer in terms of moving moisture off of the skin ([0011]; also [0010]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 2012/0129418 A1), as applied to claims 1 and 10 above, in view of Ritter (US 2006/0265814 A1).

Regarding claims 2 and 11, Ingle remains as applied above.
Ingle does not explicitly disclose wherein from about 80% to 100% of the elemental silver particles have a particle size of from about 1 micrometer to about 30 micrometers.

However, Ritter teaches an antimicrobial finish for textile fabrics ([0007]).  Ritter teaches silver or silvery materials having particle sizes of typically below 100 µm, for example in the range from 0.5 to 100 µm, especially in the range from 1 to 50 µm and specifically in the range from 2 to 20 µm (the reported particle sizes are based on the mass median, i.e., the d50 value) ([0021]).  Ritter teaches that examples of pulverulent silvery constituents are silver flakes, silver needles or advantageously silver-coated ceramic or glass powder ([0021]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the silver particles of Ingle in particle sizes in the range from 0.5 to 100 µm, especially in the range from 1 to 50 µm, or specifically in the range from 2 to 20 µm, in order to obtain textile fabrics that can have high durability and/or unaffected tactile properties, as suggested by Ritter ([0065]; also [0021] and [0064]).

Regarding claims 4 and 13, the examiner notes that Ingle teaches examples of a 30 denier silver coated nylon yarn which was wrapped around a core yarn of 20 denier spandex ([0042]).  Ingle also teaches (e.g. in a foam pad embodiment) wherein a first layer is a polyester/silver coated nylon non-woven fabric layer, and wherein the first layer is between about 70/30 and 30/70 by weight poly/silver coated nylon blend or alternatively between about 85/15 and 15/85 by weight poly/silver coated nylon blend, or alternatively between about 95/5 and 5/95 by weight poly/silver coated nylon blend ([0093]).  In addition, Ritter teaches that textile fabrics may be constructed of natural fiber yarns, synthetic fiber yarns and/or blend yams, in which case the wovens typically have a basis weight in the range from 10 to 500 g/m2 and preferably in the range from 20 to 250 g/m2 ([0064]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789